 

Exhibit 10.1

 

optimumBank Holdings, Inc.

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is entered into effective as of
September 29, 2020 by and between OPTIMUMBANK HOLDINGS, INC., a Florida
corporation (the “Company”), and MICHAEL BLISKO (the “Investor”).

 

RECITALS

 

A. The Company has agreed to sell to the Investor, and the Investor has agreed
to purchase from the Company, 180 shares (the “Shares”) of the Company’s Series
B preferred stock, no par value (the “Series B Preferred Stock”), at a price of
$25,000.00 per Share (the “Per Share Price”), or a total of $ 4,500,000.00 (the
“Purchase Price”).

 

B. The parties have agreed to enter into this Agreement in order to set forth
the terms and conditions under which the Company will sell, and the Investor
will purchase, the Shares.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Sale and Purchase of Shares.

 

(a) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the respective parties contained herein,
the Company agrees to sell to the Investor, and the Investor irrevocably agree
to purchase from the Company, 180 shares of the Series B Preferred of the
Company (the “Shares”) at the Per Share Price of $25,000 (the “Transaction”).

 

2. Closing.

 

(a) Closing.

 

(i) The closing of the sale to the Investor, and the purchase by the Investor,
of the Shares (the “Closing”) shall occur as soon as practical following the
execution of this Agreement. The date of the Closing is referred to as the
“Initial Closing Date.”

 

(ii) At the Closing,

 

(1) the Company will deliver to the Investor a certificate representing the
number of Shares to be issued; and

 

(2) The Investor will pay the Purchase Price of $ 4,500,000.00 for the Shares to
the Company. The Company acknowledges that it has received the purchase price
for the Shares.

 

3. Representations and Warranties of the Company.

 

(a) Representations and Warranties. The Company represents and warrants that:

 

(i) Formation and Good Standing. The Company is duly organized and validly
existing as a corporation under the laws of the State of Florida and, subject to
applicable law, has all requisite power and authority to carry on its business
as now conducted.

 

Page 1 of 6

 

 

(ii) Authorization of Agreement, etc. The execution and delivery of this
Agreement has been authorized by all necessary action on behalf of the Company
and this Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

(iii) Compliance with Laws and Other Instruments. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with or result in any violation of or default under any material
agreement or other instrument to which the Company is a party or by which it or
any of its properties is bound, or any permit, franchise, judgment, decree,
statute, order, rule or regulation applicable to the Company or its business or
properties.

 

(iv) Offer of Shares. Neither the Company nor anyone acting on its behalf has
taken or will take any action that would subject the issuance and sale of the
Shares to the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”).

 

(b) Survival of Representations and Warranties. All representations and
warranties made by the Company in Section 3.1 shall survive the execution and
delivery of this Agreement, any investigation at any time made by the Investor
or on the Investor’s behalf and the issue and sale of Shares.

 

4. Representations and Warranties of the Purchaser.

 

(a) Representations and Warranties. The Investor represents and warrants to the
Company that each of the following statements is true and correct as of the
Closing Date:

 

(i) Accuracy of Information. All of the information provided by the Investor
pursuant to this Agreement, including the information set forth in Exhibit A to
this Agreement, is true, correct and complete in all respects. Any other
information the Investor has provided to the Company is correct and complete as
of the date of this Agreement.

 

(ii) Access to Information. The Investor acknowledges that the has had the
opportunity to receive and review the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2019, the Company’s Quarterly Report on Form
10-Q for the fiscal quarter ended June 30, 2020, and the Company’s Proxy
Statement for its 2020 Annual Meeting, and has had an opportunity to ask
questions of, and receive answers from, the Company or any of its management
concerning the Company, and to obtain any other information which the Investor
requested with respect to the Company and the Investor’s investment in the
Company.

 

(iii) Investment Representation and Warranty. The Investor is acquiring the
Shares for the Investor’s own account. The Investor hereby agrees that the
Investor will not, directly or indirectly, assign, transfer, offer, sell,
pledge, hypothecate or otherwise dispose of all or any part of such Shares (or
solicit any offers to buy, purchase or otherwise acquire or take a pledge of all
or any part of the Shares) except in accordance with the registration provisions
of the Securities Act or an exemption from such registration provisions, and any
applicable state or other securities laws.

 

(iv) Representation of Investment Experience and Ability to Bear Risk. The
Investor (i) is knowledgeable and experienced with respect to the financial, tax
and business aspects of the ownership of the Shares and of the business
contemplated by the Company and is capable of evaluating the risks and merits of
purchasing Shares and, in making a decision to proceed with this investment, has
not relied upon any representations, warranties or agreements, other than those
set forth in this Agreement, and (ii) can bear the economic risk of an
investment in the Company for an indefinite period of time, and can afford to
suffer the complete loss thereof.

 

Page 2 of 6

 

 

(v) Accredited Investor. The Investor is an accredited investor within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act by
reason of the fact that the Investor has a net worth, together with his spouse,
in excess of $1,000,000, excluding the value of his primary residence.

 

(vi) Suitability. The Investor has evaluated the risks involved in investing in
the Shares and has determined that the Shares are a suitable investment for the
Investor. Specifically, the aggregate amount of the investments made by the
Investor, and the Investor’s commitments to invest, in all similar investments
that are illiquid is reasonable in relation to the Investor’s net worth, both
before and after the purchase of the Shares pursuant to this Agreement.

 

(vii) Transfers and Transferability.

 

(1) The Investor understands and acknowledges that the Shares have not been
registered under the Securities Act or any state securities laws and are being
offered and sold in reliance upon exemptions provided in the Securities Act and
state securities laws for transactions not involving any public offering and,
therefore, cannot be resold or transferred unless they are subsequently
registered under the Securities Act and such applicable state securities laws or
unless an exemption from such registration is available. The Investor also
understands that the Company does not have any obligation or intention to
register the Shares for sale under the Securities Act, any state securities laws
or of supplying the information which may be necessary to enable the Investor to
sell Shares; and that the Investor has no right to require the registration of
the Shares under the Securities Act, any state securities laws or other
applicable securities regulations.

 

(2) The Investor has no contract, understanding, agreement or arrangement with
any person to sell or transfer or pledge to such person or anyone else any of
the Shares for which the Investor hereby subscribes (in whole or in part); and
the Investor have no present plans to enter into any such contract, undertaking,
agreement or arrangement.

 

(viii) Residence. The Investor’s residence is the address shown in the signature
page of this Agreement and the Investor is not merely transient or temporarily
resident there.

 

(ix) Awareness of Risks. The Investor represents and warrants that the Investor
is aware that an investment in the Shares involves a substantial degree of risk
of loss.

 

(x) Power, Authority; Valid Agreement. (i) The Investor has all requisite power
and authority to execute, deliver and perform the Investor’s obligations under
this Agreement and to purchase the Investor’s Shares; (ii) the Investor’s
execution of this Agreement has been authorized by all necessary action on the
Investor’s behalf; and (iii) this Agreement is valid, binding and enforceable
against the Investor in accordance with its terms.

 

(xi) No Conflict; No Violation. The execution and delivery of this Agreement by
the Investor and the performance of the Investor’s duties and obligations
hereunder and thereunder (i) do not and will not result in a breach of any of
the terms, conditions or provisions of, or constitute a default under (A) (1)
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement or understanding, or (2) any
license, permit, franchise or certificate, in either case to which the Investor
or any of the Investor’s affiliates is a party or by which the Investor or any
of them is bound or to which the Investor’s or any of their properties are
subject; (ii) do not require any authorization or approval under or pursuant to
any of the foregoing; or (iii) do not violate any statute, regulation, law,
order, writ, injunction or decree to which the Investor or any of the Investor’s
affiliates is subject.

 

Page 3 of 6

 

 

(xii) No Default. The Investor is not (i) in default (nor has any event occurred
which with notice, lapse of time, or both, would constitute a default) in the
performance of any obligation, agreement or condition contained in (A) this
Agreement, (B) any provision of any charter, by-laws, trust agreement,
partnership agreement or other governing instrument applicable to the Investor,
(C)(1) any indenture, mortgage, deed of trust, credit agreement, note or other
evidence of indebtedness or any lease or other agreement or understanding, or
(2) any license, permit, franchise or certificate, in either case to which the
Investor or any of the Investor’s affiliates is a party or by which the Investor
or any of them is bound or to which the Investor’s or any of their properties
are subject, or (ii) in violation of any statute, regulation, law, order, writ,
injunction, judgment or decree applicable to the Investor or any of the
Investor’s affiliates.

 

(xiii) No Litigation. There is no litigation, investigation or other proceeding
pending or, to the Investor’s knowledge, threatened against the Investor or any
of the Investor’s affiliates which, if adversely determined, would adversely
affect the Investor’s business or financial condition or the Investor’s ability
to perform the Investor’s obligations under this Agreement.

 

(xiv) Consents. No consent, approval or authorization of, or filing,
registration or qualification with, any court or Governmental Authority on the
Investor’s part is required for the execution and delivery of this Agreement by
the Investor or the performance of the Investor’s obligations and duties
hereunder or thereunder.

 

(b) Survival of Representations and Warranties. All representations and
warranties made by the Investor in Section 4.1 of this Agreement shall survive
the execution and delivery of this Agreement, as well as any investigation at
any time made by or on behalf of the Company and the issue and sale of Shares.

 

5. Certain Agreements and Acknowledgments of the Purchaser.

 

(a) Agreements. The Investor understands, agrees and acknowledges that:

 

(i) No foreign, federal, or state authority has made a finding or determination
as to the fairness for investment of the Shares and no foreign, federal or state
authority has recommended or endorsed or will recommend or endorse the purchase
of the Shares.

 

(ii) The Investor will not, directly or indirectly, assign, transfer, offer,
sell, pledge, hypothecate or otherwise dispose of all or any part of the Shares
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge of
all or any part of the Shares) except in accordance with the registration
provisions of the Securities Act or an exemption from such registration
provisions and any applicable state or other securities laws.

 

(iii) The Investor acknowledges that: (i) the Shares are not a savings or
deposit account or an obligation of any of the subsidiaries of the Company; and
(ii) an investment in the Shares is not insured by the Federal Deposit Insurance
Corporation or any other government agency.

 

Page 4 of 6

 

 

(iv) The Investor acknowledges that, under Section 517.061(11) of the Florida
Securities and Investor Protection Act, the Investor has the right to void and
rescind the Investor’s purchase of the Shares provided that the Investor must
exercise this right, if at all, within three days after the Investor first pays
the purchase price of the Shares or within three days after the date on which
the Investor executes this Agreement, whichever is later.

 

(v) If there should be any change in the information provided by the Investor to
the Company (whether pursuant to this Agreement or otherwise) prior to the
Investor’s purchase of the Shares, the Investor will immediately furnish such
revised or corrected information to the Company.

 

6. General Contractual Matters.

 

(a) Amendments and Waivers. This Agreement may be amended and the observance of
any provision hereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Investor and the Company.

 

(b) Assignment. The Investor agrees that neither this Agreement nor any rights
which may accrue to the Investor hereunder may be transferred or assigned.

 

(c) Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given to any party
when delivered by hand, when delivered by telecopier, or when mailed,
first-class postage prepaid, (a) if to the Investor, to the Investor at the
address or telecopy number set forth on the signature page to this Agreement, or
to such other address or telecopy number as the Investor shall have furnished to
the Company in writing, and (b) if to the Company, to 2929 East Commercial
Blvd., Suite 101, Fort Lauderdale, FL 33308, or to such other address or
addresses, as the Company shall have furnished to the Investor in writing,
provided that any notice to the Company shall be effective only if and when
received by the Company.

 

(d) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS (EXCEPT INSOFAR AS AFFECTED BY THE SECURITIES OR
“BLUE SKY” LAWS OF THE STATE OR SIMILAR JURISDICTION IN WHICH THE OFFERING
DESCRIBED HEREIN HAS BEEN MADE TO YOU).

 

(e) Arbitration. Any dispute or controversy arising out of or in relation to
this Stock Purchase Agreement shall be determined by binding arbitration in Ft.
Lauderdale, Florida, in accordance with the commercial rules of the American
Arbitration Association then in effect, and judgment upon the award rendered by
the arbitrators may be entered in any court of competent jurisdiction. The
expenses of the arbitration shall be borne equally by the parties to the
arbitration, provided that each party shall pay for and bear the cost of its own
experts, evidence, legal counsel and travel expense.

 

Page 5 of 6

 

 

(f) Waiver of Jury Trial. Each Party knowingly, voluntarily and intentionally
waives its right to trial by jury in lawsuits or any other actions, proceedings
or counterclaims based in law or equity in connection with or arising out of
this Agreement.

 

(g) Descriptive Headings. The descriptive headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision of this Agreement.

 

(h) Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement, and there are no
representations, covenants or other agreements except as stated or referred to
herein.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

  COMPANY:       OPTIMUMBANK HOLDINGS, INC.       By: /s/ Moishe Gubin   Title:
Chairman         INVESTOR:         /s/ Michael Blisko   MICHAEL BLISKO

 

Page 6 of 6

 